EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
22. (Currently Amended) The non-transitory computer-readable media of claim 21, wherein the email message further includes a tracking pixel.  
23. (Currently Amended) The non-transitory computer-readable media of claim 21, wherein the email message includes each unsent message of the plurality of unsent messages.  
24. (Currently Amended) The non-transitory computer-readable media of claim 21, wherein the method further comprises: receiving a reaction notification associated with the generated email message, the reaction notification comprising a reaction identifier, a communication message identifier associated with the communication message, and the external email resource entity identifier; and including the reaction in the generated email message.  
25. (Currently Amended) The non-transitory computer-readable media of claim 24, wherein the method further comprises: responsive to receiving the reaction notification, adjusting the predetermined threshold.  
26. (Currently Amended) The non-transitory computer-readable media of claim 24, wherein the reaction notification further comprises a message reaction formatted as one or more communication messages.  
27. (Currently Amended) The non-transitory computer-readable media of claim 24, wherein the reaction notification further comprises a message reaction formatted as a communication message thread.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2004/0044735 issued to Hoblit, teaches organizing an email thread by minimizing redundancy within the plurality of email messages and displaying the minimized email thread.
US 2007/0214216 issued to Carrer et al. teaches message thread where messages are organized in a tree structure where replies are a child of messages to which they replied, the thread can be identified by a unique identifier together with the identifier of its parent message.
US 2012/0124147 issued to Hamlin et al., teaches organizing and present message to the user through aggregation of messages into a common conversation thread.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach  receiving a communication message of a channel message corpus associated with a group- based communication channel identifier; applying a limited engagement protocol to the communication message of the channel message corpus associated with the group-based communication channel identifier; determining a number of a plurality of unsent messages of the one or more communication messages that have not been transmitted to an external email resource address associated with the external email resource entity identifier; in accordance with a determination that the number of unsent messages exceeds predetermined threshold, generating an email message including the communication message and an additional communication message of the channel message corpus associated with the group-based communication channel identifier; and transmitting the email message to the external email resource address associated with the external email resource entity identifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2018/0287982 issued to Draeger et al., teaches identifying a thread comprising a plurality of messages with a  first concept to be displayed, and identifying a second concept in the text of the messages of the thread, and upon determining the second concept is different from the first concept, generating a second message thread with messages of the second concept.
US 2019/0327198 issued to Connor teaches organizing messages in thread where messages from a group of users are posted for access by that group of users. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459